EAGLES, Judge.
Plaintiff first assigns as error the trial judge’s entry of judgment for defendant based on plaintiff’s failure to meet his burden of proof. Plaintiff contends that the trial court erred when it based its decision on the fact that a difference in coloration and staple removal indicated that a substitution of pages might have occurred as opposed to basing its decision on the authenticity of the questioned signature. Plaintiff further contends that he carried the burden of persuasion at trial and accordingly presented evidence through testimony of an expert witness that the signature and the guaranty agreement were genuine. Plaintiff contends that since defendant only presented evidence on the substitution of pages and not the genuineness of defendant’s signature, defendant did not cast substantial doubt on plaintiff’s case and plaintiff should prevail. We disagree.
In order to hold a guarantor liable under a guaranty agreement, plaintiff must first establish the existence of the agreement. “A guaranty of payment is an absolute promise by the guarantor to pay the debt at maturity if it is not paid by the principal debtor. This obligation is separate and independent of the obligation of the principal debtor, and the creditor’s cause of action against the guarantor ripens immediately upon the failure of the principal debtor to pay the debt at maturity.” Investment Properties of Asheville, Inc. v. Norburn, 281 N.C. 191, 195, 188 S.E. 2d 342, 345 (1972).
Plaintiff has introduced into evidence an agreement which it alleged was signed by defendant and notarized by plaintiff’s agent. *619Defendant has denied signing or delivering that agreement to plaintiff. Likewise, the notary has denied notarizing that particular agreement. Plaintiff has attempted to authenticate the guaranty agreement by offering the testimony of a handwriting expert.
We recognize that “every writing sought to be admitted must be properly authenticated” pursuant to Rule 901, North Carolina Rules of Evidence. FCX, Inc. v. Caudill, 85 N.C. App. 272, 276, 354 S.E. 2d 767, 771 (1987). Rule 901 provides that evidence can be authenticated to support a finding that the matter in question is what its proponent claims by an expert witness with specimens which have been authenticated.
While it is not disputed that the signature on the guaranty agreement is defendant’s, it is disputed whether the defendant actually affixed his signature to that guaranty agreement.
When determining if the plaintiff has met his burden of proof, the following conditions must be met: (1) The plaintiff must first produce evidence that is satisfactory to the judge of a particular fact in issue; (2) then, the plaintiff has the burden of persuading the trier of fact that the alleged fact is true. McCormick, McCormick on Evidence (3rd Ed.) Section 336.
The burden of persuasion becomes a crucial factor only if the parties have sustained their burdens of producing evidence and only when all of the evidence has been introduced. . . . When the time for a decision comes, the jury, if there is one, must be instructed how to decide the issue if their minds are left in doubt. ... If there is no jury and the judge finds himself in doubt, he too must decide the issue against the party having the burden of persuasion.

Id.

The trial judge sitting as trier of fact found that the discoloration of pages, staple removal and testimony of both defendant and notary were sufficient to support an inference that defendant did not in fact sign and deliver that particular agreement. The plaintiff merely proved that the signature on the agreement was defendant’s but did not show by a preponderance of the evidence that defendant signed that agreement. Accordingly, this assignment of error must fail.
*620Plaintiff’s remaining assignment of error was not discussed in plaintiff’s brief and pursuant to Rule 28 is deemed abandoned.
For the above-stated reasons, the judgment of the trial court is affirmed.
Affirmed.
Judges Parker and Greene concur.